Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 5, 2020                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

  158893                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 158893
                                                                    COA: 339068
                                                                    Isabella CC: 2016-001924-FH
  BENJAMIN KEITH McKEWEN,
             Defendant-Appellant.
  _________________________________________/

         By order of April 2, 2019, this case was held in abeyance for People v Price
  (Docket No. 156180). On the Court’s own motion, we VACATE our abeyance order of
  April 2, 2019. The application for leave to appeal the October 25, 2018 judgment of the
  Court of Appeals is again considered and, it appearing to this Court that the case of
  People v Davis (Docket No. 160775) is pending on appeal before this Court and that the
  decision in that case may resolve an issue raised in the present application for leave to
  appeal, we ORDER that the application be held in ABEYANCE pending the decision in
  that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 5, 2020
         a0602t
                                                                               Clerk